Exhibit 10.2

UNIT PURCHASE AGREEMENT

             This UNIT PURCHASE AGREEMENT (this "Agreement") is made as of
June __, 2001, by and between CENTERSPAN COMMUNICATIONS CORPORATION, an Oregon
corporation (the "Company"), and ____________________, a _____________ (the
"Investor").

RECITAL

             On the terms and subject to the conditions set forth herein, the
Company desires to sell to the Investor, and the Investor desires to purchase
from the Company, Units of the Company, each Unit consisting of one share of the
Company's Common Stock ("Common Stock"), and a warrant to purchase one share of
Common Stock.

AGREEMENT

             NOW, THEREFORE, in consideration of the premises, mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.         Purchase and Sale of Units

             Subject to the terms and conditions of this Agreement, the Investor
agrees to purchase, and the Company agrees to sell and issue to the Investor, at
the Closing (as defined below), ____________ Units at a price of $11.21 per
Unit, for an aggregate purchase price of $__________.

Section 2.         Closing

             The purchase and sale of the Units shall take place at the offices
of Perkins Coie LLP, 1211 S.W. Fifth Avenue, Portland, Oregon, at 10:00 a.m., on
_________, 2001 (which time and place are designated as the "Closing"; the date
of the Closing is referred to herein as the "Closing Date").  At the Closing,
the Company shall deliver to the Investor a certificate representing the
aggregate shares of Common Stock included in the Units the Investor is
purchasing and a Warrant, in substantially the form of Exhibit A attached hereto
(the "Warrant"), exercisable for the aggregate number of shares of Common Stock
issuable upon exercise of the warrants included in the Units the Investor is
purchasing, in each case against delivery to the Company by the Investor of a
wire transfer of immediately available funds in the amount of the aggregate
purchase price for such Units payable to the Company's order.

Section 3.         Representations and Warranties of the Company

             The Company hereby represents and warrants to the Investor that,
except as set forth on a Schedule of Exceptions attached hereto as Schedule A:

3.1        Organization and Qualification

             The Company is a corporation duly organized and validly existing
under the laws of the State of Oregon.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on the assets,
condition (financial or other), prospects or business of the Company (a "Company
Material Adverse Effect").

3.2        Enforceability

             The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the certificates, instruments and documents executed or delivered by it pursuant
to the terms of this Agreement.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the performance of all of its obligations under this Agreement has been taken. 
This Agreement has been duly executed and delivered by the Company, and this
Agreement is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as to the effect, if
any, of (a) applicable bankruptcy and other similar laws affecting the rights of
creditors generally, (b) rules of law governing specific performance, injunctive
relief and other equitable remedies, and (c) the enforceability of provisions
requiring indemnification in connection with the offering, sale or issuance of
securities.

3.3        Securities

             The Common Stock and Warrants to be issued pursuant to this
Agreement, when issued and delivered to the Investor pursuant to this Agreement,
shall be validly issued, fully paid and nonassessable and, assuming the accuracy
of the representations and warranties contained in Section 4, issued in
compliance with applicable federal and state securities laws.  The shares of
Common Stock issuable upon exercise of the Warrants (the "Warrant Shares"), when
issued and delivered to the Investor pursuant to the Warrant, shall be validly
issued, fully paid and nonassessable and, assuming the accuracy of the
representations and warranties contained in Section 4 as of the date of such
issuance, issued in compliance with applicable federal and state securities
laws.

3.4        No Approvals or Notices Required; No Conflicts With Instruments

             The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of law or any judgment, decree, order, regulation or rule of any
court or other governmental authority applicable to the Company; (b) require any
consent, approval or authorization of, or declaration, filing or registration
with, any person or entity, except (i) compliance with applicable securities
laws and (ii) such consents, approvals, authorizations, declarations, filings
and registrations (A) which have been or as of the Closing Date will have been
obtained or effected or (B) the failure of which to obtain or effect would not,
both individually and in the aggregate, have a Company Material Adverse Effect;
(c) result in a default (with or without the giving of notice or lapse of time,
or both) under, or acceleration or termination of, or the creation in any party
of the right to accelerate, terminate, modify or cancel any agreement or
document filed as an exhibit the Company's SEC Documents (as defined below),
except for such defaults, accelerations, terminations or creations of such
rights which would not, both individually and in the aggregate, have a Company
Material Adverse Effect; or (d) conflict with or result in a breach of or
constitute a default under any provision of the Articles of Incorporation or
Bylaws of the Company, in each case as amended.

3.5        Capitalization

             The authorized capital stock of the Company consists of 25,000,000
shares of Common Stock, of which 8,046,285 shares were issued and outstanding as
of May 15, 2001, and 5,000,000 shares of preferred stock, par value $0.01 per
share, none of which is issued or outstanding.  Such issued and outstanding
shares of Common Stock are validly issued, fully paid and nonassessable.

3.6        SEC Documents

             The Company has furnished or made available to the Investor true
and complete copies of (a) its Annual Report on Form 10–K for the fiscal year
ended December 31, 2000, (b) all Forms 8–K filed after the date of such
Form 10–K, if any, (c) its Quarterly Report on Form 10-Q for the quarter ended
March 31, 2001, and (d) its Proxy Statement, dated April 16, 2001, for the
annual meeting of the Company's shareholders which was held on May 15, 2001
(collectively, the "SEC Documents").  As of their respective filing dates, each
of the SEC Documents complied in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

3.7        Full Disclosure

             The information furnished by the Company to the Investor or its
representatives in connection with this Agreement (including, without
limitation, the information contained in the SEC Documents, as the same may have
been updated by filings by the Company with the Securities and Exchange
Commission after the date hereof but prior to the Closing Date), when taken
together, does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements so made or
information so delivered, in light of the circumstances under which they were
made, not misleading.

3.8        Brokers or Finders

             The Company has not incurred, and will not incur, directly or
indirectly, as a result of any action taken by or on behalf of the Company, any
liability for brokerage or finders' fees or agents' commissions or any similar
charges in connection with this Agreement or any transaction contemplated
hereby.

3.9        S-3 Eligibility

             As of the date hereof, the Company is eligible to use a
registration statement on Form S-3 to register resales of its Common Stock.

Section 4.         Representations and Warranties of the Investor

             The Investor hereby represents and warrants for itself, and not for
any other Investor that:

4.1        Authorization

             All corporate or other similar action, if any, required on the part
of the Investor for the authorization, execution and delivery of this Agreement
and the other agreements and transactions contemplated herein, and the
performance of all of the Investor's obligations hereunder and thereunder have
been taken, and this Agreement constitutes, and when executed and delivered by
the Investor the other agreements contemplated herein to which the Investor is a
party will constitute, valid and legally binding obligations of the Investor,
enforceable in accordance with their respective terms, except as to the effect,
if any, of (a) applicable bankruptcy and other similar laws affecting the rights
of creditors generally, (b) rules of law governing specific performance,
injunctive relief and other equitable remedies, and (c) the enforceability of
provisions requiring indemnification in connection with the offering, sale or
issuance of securities.  The Investor has full power and authority to execute,
deliver and perform its obligations under this Agreement and such other
agreements and to own the Common Stock and Warrants to be received by the
Investor hereunder and the Warrant Shares issuable upon exercise of the Warrants
(collectively, the "Securities").

 

4.2        Purchase Entirely for Own Account

             This Agreement is made with the Investor in reliance upon the
Investor's representation to the Company, which by the Investor's execution of
this Agreement the Investor hereby confirms, that the Securities will be
acquired for investment for the Investor's own account, and not with a view to
the distribution of any part thereof, and that the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in a manner contrary to the Securities Act of 1933, as amended (the
"Act"), or applicable state securities laws.

4.3        Disclosure of Information; Due Diligence

             The Investor has received and reviewed a copy of each SEC
Document.  The Investor represents and acknowledges that it has been solely
responsible for its own "due diligence" investigation of the Company and of the
management and business of the Company, for its own analysis of the merits and
risks of this investment, and for its own analysis of the fairness and
desirability of the terms of the investment; that in taking any action or
performing any role relative to the arranging of the proposed investment, the
Investor has acted solely in its own interests.

4.4        Investment Experience; Accredited Investor Status

             The Investor is an investor in securities of the type of the
Securities and acknowledges that the Securities are a speculative risk.  The
Investor is able to fend for itself in the transactions contemplated by this
Agreement, can bear the economic risk of its investment (including possible
complete loss of such investment) for an indefinite period of time and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities.  The
Investor understands that the Securities have not been registered under the Act,
or under the securities laws of any jurisdiction, by reason of reliance upon
certain exemptions, and that the reliance of the Company on such exemptions is
predicated upon the accuracy of the Investor's representations and warranties in
this Section 4.  The Investor is familiar with Regulation D promulgated under
the Act and is an "accredited investor" as defined in Rule 501(a) of such
Regulation D.

4.5        Restricted Securities

             The Investor understands that the Securities are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Act only in certain limited circumstances
and in accordance with the terms and conditions set forth in the legend
described in Section 4.6 below.  In this connection, the Investor represents
that it is familiar with Rule 144 promulgated under the Act, as currently in
effect, and understands the resale limitations imposed thereby and by the Act.

4.6        Legend

             It is understood that the certificates evidencing the Securities
may bear the following or a similar legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, OR (B) SUCH TRANSACTION IS EXEMPT FROM, AND NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE
SECURITIES LAWS AND THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR
THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS CORPORATION STATING THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS CORPORATION OTHERWISE
SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

4.7        Residency

             For purposes of the application of state securities laws, the
Investor represents that it is a resident of the state indicated on the
signature pages hereof (or if not a natural person, the Investor made its
investment decision with respect to the Securities from its office located in
such state).

4.8        No Intent to Control the Company

             The Investor represents to the Company that it has no intention to
control the Company and that it is not purchasing the Securities with a view to
exerting control of the Company.  As used herein, "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Company, whether through the
ownership of voting securities or by contract or otherwise.

Section 5.         Conditions of the Investor's Obligations at the Closing

             The obligations of the Investor under Section 1 of this Agreement
are subject to the fulfillment at or before the Closing of each of the following
conditions:

5.1        Representations and Warranties

             The representations and warranties of the Company contained in
Section 3 hereof shall be true in all material respects on and as of the Closing
Date with the same effect as though such representations and warranties had been
made as of the Closing Date, other than such representations and warranties as
are made as of another date.

5.2        Performance

             The Company shall have performed and complied in all material
respects with all agreements, obligations and covenants contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

5.3        Compliance Certificate

             The Chief Executive Officer of the Company shall deliver to the
Investor at the Closing a certificate certifying that the conditions specified
in Sections 5.1 and 5.2 have been fulfilled.

5.4        Qualification

             The offer and sale of the Units to the Investor pursuant to this
Agreement shall be qualified or exempt from qualification under all applicable
federal and state securities laws, which qualification or exemption the Company
shall have exercised its reasonable best efforts to obtain.

5.5        Minimum Additional Investment

             There shall have been placed into escrow pending the Closing an
aggregate of at least $5.0 million by the Investor and other investors for the
purchase of Units pursuant to this Agreement and other Unit Purchase Agreements
in substantially the form of this Agreement.  The Investor acknowledges that
such funds may be held in escrow pending the Closing in a trust account of
Perkins Coie LLP, counsel to the Company, which is a non-interest bearing
account.  If the Closing does not occur prior to June 30, 2001, funds in the
escrow account shall be returned to the Investor.

5.6        Legal Opinion

             Perkins Coie LLP, counsel to the Company, shall have delivered to
the Investor its legal opinion in substantially the form of Exhibit B attached
hereto.

Section 6.         Conditions of the Company's Obligations at the Closing

             The obligations of the Company to the Investor under this Agreement
are subject to the fulfillment at or before the Closing of each of the following
conditions:

6.1        Representations and Warranties

             The representations and warranties of the Investor contained in
Section 4 shall be true in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
as of the Closing Date.

6.2        Qualification

             The offer and sale to the Investor of the Securities shall be
qualified or exempt from qualification under all applicable federal and state
securities laws, which qualification or exemption the Company shall have
exercised its reasonable best efforts to obtain.

Section 7.         Registration Rights

             (a)         Subject to Section 7(b) below, the Company shall file,
with respect to the shares of Common Stock included in the Units purchased under
this Agreement and the Warrant Shares (collectively, the "Registrable Shares"),
a registration statement on Form S–3 (or any successor form) on or before the
date 60 days after the Closing Date to register such Registrable Shares held by
the Investor under the Act.  Any such registration statement may also include
other shares of Common Stock issued to other investors by the Company.  The
Company shall use its best efforts to have the registration statement declared
effective within 90 days after the Closing Date and to maintain the
effectiveness of such registration statement (and maintain the current status of
the prospectus or prospectuses contained therein) until the earliest of (i) the
fifth anniversary of the Closing Date, (ii) the date all such Registrable Shares
have been disposed of pursuant to such effective registration statement,
(iii) the date such Registrable Shares are sold or otherwise transferred by the
Investor in a transaction in which the rights under this Section 7 are not
assigned in accordance with Section 8.2 hereof and (iv) the date the Investor is
able to dispose of all such Registrable Shares in one three-month period
pursuant to Rule 144 (or any similar provision then in force) under the Act
without registration under the Act.

             (b)        The Company shall not be obligated to effect any such
registration pursuant to Section 7(a):

             (1)         if the offering is deemed by the SEC to involve a
primary offering by the Company and Form S-3 is not available for such offering;
or

             (2)         in any particular jurisdiction in which the Company
would be required to qualify to do business or to execute a general consent to
service of process in effecting such registration.

             (c)         The Company shall notify the Investor in writing at
least thirty (30) days prior to filing any registration statement under the Act
for purposes of effecting a public offering of securities of the Company
(including, but not limited to, registration statements relating to secondary
offerings of securities of the Company, but excluding registration statements
relating to any registration under Section 7(a) of this Agreement or to any
employee benefit plan or a corporate reorganization) and will afford the
Investor an opportunity to include in such registration statement all or any
part of the Registrable Shares then held by the Investor, subject to the
provisions of Sections 7(d) and 7(e) below.  If an Investor wants to include in
any such registration statement all or any part of such Registrable Shares held
by the Investor, the Investor shall within twenty (20) days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of such Registrable Shares
the Investor wishes to include in such registration statement.

 

             (d)        If a registration statement under which the Company
gives notice under Section 7(c) is for an underwritten offering, then the
Company shall so advise the Investor.  In such event, the right of an Investor
to include any of the Investor's Registrable Shares in a registration pursuant
to Section 7(c) shall be conditioned upon the Investor's participation in such
underwriting and the inclusion of the Investor's Registrable Shares in the
underwriting on the same terms and conditions as the other participants in such
offering, including, without limitation, entering into an underwriting agreement
in customary form with the managing underwriter or underwriters selected for
such underwriting (including a market stand-off agreement of up to 180 days if
required by such underwriters).  Notwithstanding any other provision of this
Agreement, if the managing underwriter(s) determine(s) in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to the
Company, second, to each holder of registration rights granted by the Company
before the date of this Agreement that contractually require the Company to
include such holder's shares on a priority basis, and third, to the Investor and
any other holder of registration rights granted by the Company (excluding those
covered above), on a pro rata basis based on the total number of shares of
Common Stock then sought to be included by each in such offering.  If an
Investor disapproves of the terms of any such underwriting, the Investor may
elect to withdraw therefrom by written notice to the Company and the
underwriter(s), delivered at least ten (10) business days prior to the effective
date of the registration statement.  Any Registrable Shares excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

             (e)         Notwithstanding the foregoing, the Investor may not
have any Registrable Shares registered pursuant to any registration statement
initiated in connection with the Company's acquisition of the assets of Scour,
Inc.

             (f)         The Investor shall have no right to obtain or seek, nor
shall the Investor obtain or seek, an injunction restraining or otherwise
delaying any registration as the result of any controversy that might arise with
respect to the interpretation or implementation of this Agreement.

             (g)        In the event any Registrable Shares are included in a
registration statement under this Agreement or the terms of the Warrant:

                           (i)          To the extent permitted by law, the
Company will indemnify and hold harmless the Investor and each person, if any,
who controls the Investor within the meaning of the Act or the Securities
Exchange Act of 1934, as amended (the "1934 Act"), against any losses, claims,
damages, or liabilities to which they may become subject under the Act, the 1934
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
"Violation"): (A) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (B) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (C) any violation or alleged violation by the Company of the Act,
the 1934 Act, any state securities law or any rule or regulation promulgated
under the Act, the 1934 Act or any state securities law in connection with such
registration and sale of securities; and the Company will pay to the Investor or
such controlling person, as incurred, any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this subsection 7(g)(i) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by the Investor or such controlling person or their
respective agents.

 

                           (ii)         To the extent permitted by law, the
Investor will indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the registration statement, each person, if
any, who controls the Company within the meaning of the Act, each agent and any
underwriter, any other person or entity selling securities in such registration
statement and any controlling person of any such underwriter or other person or
entity, against any losses, claims, damages, or liabilities (joint or several)
to which any of the foregoing persons may become subject, under the Act, the
1934 Act or other federal or state law, insofar as such losses, claims, damages,
or liabilities (or actions in respect thereto) arise out of or are based upon
any Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by the Investor or its agents expressly for use in connection with
such registration; and the Investor will pay, as incurred, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this subsection 7(g)(ii), in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this subsection 7(g)(ii) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Investor (which
consent shall not be unreasonably withheld); and, provided further, that in no
event shall any indemnity under this subsection 7(g)(ii) exceed the net proceeds
from the offering received by the Investor.

                           (iii)        Promptly after receipt by an indemnified
party under this Section 7(g) of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 7(g), deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties that may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with reasonable fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 7(g), but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 7(g).

 

                           (iv)       To the extent the indemnification provided
for in this Section 7(g) is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any losses, claims, damages
or liabilities referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other, in connection with the
Violation(s) that resulted in such loss, claim, damage or liability, as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by a court
of law by reference to, among other things, whether the untrue or allegedly
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

                           (v)        The obligations of the Company and the
Investor under this Section 7(g) shall survive the completion of any offering of
Registrable Shares in a registration statement under Section 7, and otherwise.

             (i)          If a registration statement covering Registrable
Shares pursuant to this Section 7 is not declared effective by the SEC on or
before the date 180 days after the Closing Date (the "Effective Deadline"), then
as relief for the damages suffered therefrom by the Investor (which remedy shall
be exclusive of any other remedies available at law or in equity), the Company
shall, on the Effective Deadline and on each monthly anniversary following the
Effective Deadline until the earlier of (x) the date such registration statement
is declared effective and (y) the first anniversary of the Closing Date, pay to
the Investor an amount, in cash, as liquidated damages and not as a penalty
equal to 2.0% of the purchase price paid by the Investor pursuant to this
Agreement on the Closing Date for Units (the "Purchase Price").  The payments to
which the Investor may be entitled pursuant to this Section 7(i) are referred to
herein as "Registration Delay Payments."  Registration Delay Payments shall be
paid within five (5) business days of the Effective Deadline and, as applicable,
each monthly anniversary thereof.  If the Company fails to make Registration
Delay Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of 8.0% per annum until paid in full.  Notwithstanding
anything to the contrary, the Company shall not be required to make any
Registration Delay Payments if the registration statement is not declared
effective prior to the Effective Deadline as a result of any comments by the
SEC, or refusal of the SEC to accept or review the registration statement for
reasons, relating to or directed at the Investor, any other purchaser of Units
of the Company with shares included in such registration statement (or any
affiliate of the Investor or any such other purchaser) in connection with the
registration statement.

Section 8.         Miscellaneous

8.1        Survival of Warranties

             The warranties, representations and covenants contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing.

 

8.2        Successors and Assigns

             The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors, permitted assigns,
heirs and legal representatives of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto and their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The rights to cause the Company
to register shares of Common Stock pursuant to Section 7 may be assigned by the
Investor to a transferee or assignee of such shares that acquires at least
50,000 shares (appropriately adjusted for any stock dividend, stock split, or
combination applicable to the Common Stock), and who assumes the Investor's
obligations hereunder; provided the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Shares with respect to which such
registration rights are being assigned; and, provided, further, that such
assignment shall be effective only if immediately following such transfer the
further disposition of such shares by the transferee or assignee is restricted
under the Act.

8.3        Governing Law; Jurisdiction; Venue

             This Agreement shall be governed by and construed under the laws of
the State of Oregon as applied to agreements among persons domiciled in Oregon
entered into and to be performed entirely within the State of Oregon.  The
parties irrevocably consent to the exclusive jurisdiction and venue of the state
and federal courts located in Multnomah County, Oregon in connection with any
action relating to this Agreement or the Securities.

8.4        Counterparts

             This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8.5        Headings

             The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

8.6        Notices

             Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or three days after deposit
in the United States Mail, postage prepaid, registered or certified with return
receipt requested and addressed to the party to be notified, if to the Company,
at 7175 NW Evergreen Parkway, Hillsboro, Oregon 97124, Attention: Chief
Financial Officer, or, if to an Investor, at the address indicated for the
Investor on the signature page hereof, or at such other address as any such
party may designate by ten days' advance written notice to the other parties
given in the foregoing manner.

8.7        Expenses

             The Company shall pay all costs and expenses incurred by it with
respect to the preparation and performance of this Agreement.  The Investor
shall pay all costs and expenses incurred thereby with respect to the
preparation and performance of this Agreement.

8.8        Amendments and Waivers

             This Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Investor.

8.9        Severability

             If one or more provisions of this Agreement is held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement, and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.10     Entire Agreement

             This Agreement constitutes the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior agreements with respect to the subject matter hereof, other
than any confidentiality agreements entered into in connection with the
transactions contemplated hereby.

8.11     Limitation on Short Sales

The Investor agrees that as long as the Investor or any of its affiliates holds
or beneficially owns any Securities issued in connection with this Agreement,
neither the Investor nor any of the Investor's affiliates will enter into any
Short Sales (as defined below).  For purposes hereof, a "Short Sale" by the
Investor or any affiliate thereof shall mean a short sale of Common Stock or any
equivalent derivative by the Investor or any affiliate thereof that is made at a
time when there is no equivalent offsetting long position in the Company's
Common Stock held by the Investor or such affiliate involved in such short
sale.  For purposes of determining whether there is an equivalent offsetting
long position in the Common Stock held by the Investor or any such affiliate,
shares that could be received from the exercises of Warrants issued hereunder
shall be deemed to be held long by the Investor and affiliates thereof.

             IN WITNESS WHEREOF, the parties have duly executed this Unit
Purchase Agreement as of the date first above written.

  CENTERSPAN COMMUNICATIONS CORPORATION       By: 
__________________________________________   Name:   Title:       INVESTOR:    
  [NAME]           By:___________________________________________   Name:   
Title:       Address: ____________________   ____________________________  
____________________________       Investor's State of Residency: 
________________    

EXHIBIT A

FORM OF WARRANT

EXHIBIT B

FORM OF LEGAL OPINION

SCHEDULE A

SCHEDULE OF EXCEPTIONS

Section 3.7:  On May 17, 2001, Ingram Micro, Inc. filed a lawsuit in the United
States District Court for Oregon relating to a dispute regarding Ingram's
ability to return Company merchandise for which it acted as a distributor.  The
amount of the claim is approximately $450,000 plus pre-judgment interest.

Section 3.8:  The Company anticipates issuing common stock warrants to certain
finders in connection with the transactions contemplated by the Unit Purchase
Agreements it is entering into.

Schedule to Exhibit 10.2

             All Unit Purchase Agreements are not required to be filed because
each of them is substantially identical to Exhibit 10.2, and the material
details by which each such Unit Purchase Agreement differs from Exhibit 10.2 are
as follows:

 

Investor Date of Purchase   Number of Units   Price Per Unit   Aggregate
Purchase Price  

--------------------------------------------------------------------------------

AIG SoundShore Holdings Ltd. 06/15/01   12,500   $11.21   $140,125.00   AIG
SoundShore Opportunity Holding Fund Ltd. 06/15/01   12,500   $11.21  
$140,125.00   AIG SoundShore Private Investors Holding Fund Ltd. 06/15/01  
12,500   $11.21   $140,125.00   AIG SoundShore Strategic Holding Fund Ltd.
06/15/01   12,500   $11.21   $140,125.00   Baltic Securities Limited 06/22/01  
66,905   $11.21   $750,000.00   Kellogg, Peter R. (1) 06/20/01   140,050  
$11.21   $1,569,960.50   Sawtooth Partners L.P. 06/11/01   89,207   $11.21  
$1,000,010.47   Steelhead Investments, Ltd. 06/15/01   89,206   $11.21  
$1,000,000.00   Strong River Investments Inc. 06/15/01   133,809   $11.21  
$1,500,000.00  

 

--------------------------------------------------------------------------------

  (1) Section 1 of the Unit Purchase Agreement with Peter R. Kellogg also
includes the following provision at the end: “provided, however, that if,
immediately following such issuance and sale, the amount (the “Kellogg Amount”)
of (a) all shares of Common Stock then held by the Investor plus (b) all shares
(the “Kellogg Conversion Shares”) of Common Stock issuable upon the conversion
or exercise of securities of the Company held by the Investor that are
convertible into or exercisable for shares of Common Stock would represent over
24.6% of the amount (the “Adjusted Outstanding Amount”) of (i) the number of
shares of the Company’s Common Stock then outstanding plus (ii) all Kellogg
Conversion Shares, the number of Units issued and sold to the Investor hereunder
(and the aggregate purchase price therefor) shall be reduced to such extent, but
only to such extent that, immediately after such issuance and sale, the Kellogg
Amount shall not equal or exceed 24.6% of the Addjusted Outstanding Amount.”    
 

 